Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a display device comprising: a first substrate; a gate line disposed on the first substrate and extending in a first direction; a storage electrode line extending in the first direction on the same layer as the gate line and including a protrusion partially protruding in a second direction perpendicular to the first direction; a data line insulated from the gate line and the storage electrode line and extending in the second direction; a drain electrode disposed on the same layer as the data line and including an extension portion overlapping the protrusion; a pixel electrode including a connecting portion electrically connected to the extension portion of the drain electrode; and a first spacer disposed on the pixel electrode and partially overlapping the protrusion of the storage electrode line.  The prior art of record does not teach, in combination with the limitations above, a first spacer disposed on the pixel electrode and partially overlapping the protrusion of the storage electrode line and the first spacer covers an edge of the connecting portion of the pixel electrode in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871